Case 8:20-cv-02059-TPB-JSS Document 1 Filed 09/02/20 Page 1 of 4 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 DAN L. MITCHELL,

        Plaintiff,

 v.                                           Case No.:

 TAMPA J AUTOMOTIVE
 MANAGEMENT, LLC,

       Defendant.
 ____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, DAN L. MITCHELL (hereinafter “Plaintiff”), by and through undersigned

 counsel, brings this action against Defendant, TAMPA J AUTOMOTIVE MANAGEMENT,

 LLC (hereinafter “Defendant”), and in support of his claims states as follows:

                               JURISDICTION AND VENUE

        1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

        2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 et seq.

        3.      Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Hillsborough County, Florida.

                                          PARTIES

        4.      Plaintiff is a resident of Hillsborough County, Florida and he worked for

 Defendant in Hillsborough County.
Case 8:20-cv-02059-TPB-JSS Document 1 Filed 09/02/20 Page 2 of 4 PageID 2




        5.     Defendant is a Florida corporation that is in the business of operating

 automotive dealerships and has an office and place of business located in Tampa, in

 Hillsborough County, Florida.

                                 GENERAL ALLEGATIONS

        6.     Plaintiff has satisfied all conditions precedent, or they have been waived.

        7.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        8.     Plaintiff requests a jury trial for all issues so triable.

        9.     At all times material hereto, Plaintiff was “engaged in the production of

 goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was

 subject to the individual coverage of the FLSA.

        10.    At all times material hereto, Defendant was an “employer” within the meaning

 of the FLSA, 29 U.S.C. § 203(d).

        11.    Defendant continues to be an “employer” within the meaning of the FLSA.

        12.    At all times material hereto, Defendant was and continues to be an enterprise

 covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

        13.    At all times relevant to this action, Defendant was engaged in interstate

 commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

        14.    At all times relevant to this action, the annual gross sales volume of Defendant

 exceeded $500,000 per year.

                                              FACTS

        15.    Plaintiff began working for Defendant as a café manager in or around

 December, 2019, and he worked in this capacity until on or around June 5, 2020.



                                               2
Case 8:20-cv-02059-TPB-JSS Document 1 Filed 09/02/20 Page 3 of 4 PageID 3




         16.    At various times material hereto, Plaintiff worked hours in excess of forty (40)

 hours within one work week for Defendant, and he was entitled to be compensated for these

 overtime hours at a rate equal to one and one-half times his regular hourly rate.

         17.    Defendant failed to pay Plaintiff an overtime premium for all of the overtime

 hours that he worked, in violation of the FLSA.

         18.    Defendant’s actions were willful, and showed reckless disregard for the

 provisions of the FLSA.

                        COUNT I – FLSA OVERTIME VIOLATION

         19.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 18 of

 this Complaint, as though fully set forth herein.

         20.    During the statutory period, Plaintiff worked overtime hours while employed

 by Defendant, and he was not compensated for all of these hours in accordance with the

 FLSA.

         21.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

 within the meaning of 29 U.S.C. § 255(a).

         22.    As a result of the foregoing, Plaintiff has suffered damages.

         WHEREFORE, Plaintiff demands:

                a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                        back wages at the applicable overtime rate;

                b)      Judgment against Defendant stating that Defendant’s violations of the

                        FLSA were willful;




                                              3
Case 8:20-cv-02059-TPB-JSS Document 1 Filed 09/02/20 Page 4 of 4 PageID 4




               c)      An equal amount to Plaintiff’s overtime damages as liquidated

                       damages;

               d)      To the extent liquidated damages are not awarded, an award of

                       prejudgment interest;

               e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

                       unlawful, and grant Plaintiff equitable relief;

               f)      All costs and attorney’s fees incurred in prosecuting these claims; and

               g)      For such further relief as this Court deems just and equitable.

                                  JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.

       Dated this 2nd day of September, 2020.

                                               Respectfully submitted,




                                               ______________________________
                                               CHRISTOPHER J. SABA
                                               Florida Bar Number: 0092016
                                               Wenzel Fenton Cabassa, P.A.
                                               1110 North Florida Avenue, Suite 300
                                               Tampa, Florida 33602
                                               Main Number: 813-224-0431
                                               Direct Dial: 813-321-4086
                                               Facsimile: 813-229-8712
                                               Email: csaba@wfclaw.com
                                               Email: tsoriano@wfclaw.com
                                               Attorneys for Plaintiff




                                               4
